        Case 1:19-cv-00033-HKS Document 13 Filed 07/31/20 Page 1 of 18




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



PATRICIA L. GIBBONS ,

                            Plaintiff,                          19-CV-33Sr
v.

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.



                                 DECISION AND ORDER

              As set forth In the Standing Order of the Court regarding Social Security

Cases subject to the May 21, 2018 Memorandum of Understanding, the parties have

consented to the assignment of this case to the undersigned to conduct all proceedings

in this case, including the entry of final judgment, as set forth in 42 U.S.C. § 405(g).

Dkt. #12.



                                     BACKGROUND

              Plaintiff applied for disability insurance benefits with the Social Security

Administration (“SSA”), on August 24, 2015, alleging disability beginning July 23, 2014,

at the age of 50, due to severe arthritis, diabetes, hypothyroidism, allergies, high blood

pressure and gastroesophageal reflux disease (“GERD”). Dkt. #8, pp.73-74.



              On December 5, 2017, plaintiff appeared with counsel and testified, along

with an impartial vocational expert (“VE”), Rachel Duchon, at an administrative hearing
           Case 1:19-cv-00033-HKS Document 13 Filed 07/31/20 Page 2 of 18




before Administrative Law Judge (“ALJ”), Mary Mattimore. Dkt. #8, pp.35-71. Plaintiff

testified that she is a high school graduate with two years of post-secondary vocational

training as an administrative assistant. Dkt. #8, p.43. She worked for the same

pharmaceutical company since 1986 and had been in the position of Documentum

Coordinator1 since 1996, utilizing Documentum software to review, track approval of

and maintain standard operating procedures for the facility and maintaining archives of

such documents, which required her to move boxes and walk most of the day. Dkt. #8,

pp.44-45 & 58-60. She testified that she was the main coordinator for the quality

control/quality assurance group at her facility. Dkt. #8, p.61. Plaintiff stopped working on

April 21, 2014 when she felt a pop in her right knee. Dkt. #8, p.46. She underwent a

right knee replacement in June of 2014. Dkt. #8, p.47. Her left knee had been replaced

in April of 2012. Dkt. #8, p.47.



               Plaintiff testified that she lives with her mother, who is totally disabled.2

Dkt. #8, p.55. Plaintiff grocery shops,3 vacuums and does the laundry, which is in the



       1
         A work history report completed by plaintiff’s employer indicated that plaintiff’s job as
Documentum Coordinator involved
               work on the computer answer phone for example help desk,
               copying, issuing, filing and distributing paperwork.folders,
               generating reports for management and corporate. Filing
               paperwork for archiving, going to archiving to retrieve documents,
               issuing logbooks, acting as a backup for management and
               coworkers.
Dkt. #8, p.240.
       2
         Plaintiff completed a Function Report indicating that she cares for her mother by
bathing, feeding and cleaning out her commode. Dkt. #8, p.227.
       3
        Plaintiff completed a Function Report indicating that she uses a motorized cart for
grocery shopping. Dkt. #8, p.230.

                                                -2-
           Case 1:19-cv-00033-HKS Document 13 Filed 07/31/20 Page 3 of 18




basement. Dkt. #8, pp.51-52. She cooks simple meals and uses paper plates to

minimize dish washing. Dkt. #8, pp.54-55. Plaintiff uses a cane for stability and is able

to go up and down stairs. Dkt. #8, pp.42-43. She testified that she can walk about ten

minutes and lift a gallon of water. Dkt. #8, pp.53-54. She takes Motrin for pain. Dkt. #8,

p.48. She drove herself to the hearing. Dkt. #8, p.56.



               The VE classified plaintiff’s work history as clerical worker, performing

semi-skilled work at a light exertional level. Dkt. #8, p.61. When asked to assume an

individual with the residual functional capacity (“RFC”), to perform light work4 who was

limited to 2-3 hours of standing and walking in a workday, but not more than 30 minutes

at any one time, who was free to use a cane to ambulate and was capable of

occasionally climbing stairs, ramps, ladders, and scaffolds and occasionally balancing,

stooping, kneeling, crouching or crawling, with no exposure to temperature or humidity

extremes, dust, fumes, smoke or other pulmonary irritants, the VE testified that plaintiff

could no longer perform her past work as she performed it, but could perform the job of

clerical worker as generally performed, with not more than 50% erosion of available

positions due to her need to use a cane f or ambulation. Dkt. #8, pp.61-62 & 64-65. The


       4
         Light work involves lifting no more than 20 pounds at a time and
         occasionally lifting or carrying of objects weighing up to 10 pounds. Even
         though the weight lifted may be very little, a job is in this category when it
         requires a good deal of walking or standing, or when it involves sitting most
         of the time with some pushing and pulling of arm or leg controls. To be
         considered capable of performing a full or wide range of light work, you
         must have the ability to do substantially all of these activities. If someone
         can do light work, we determine that he or she can also do sedentary work,
         unless there are additional limiting factors such as loss of dexterity or
         inability to sit for long periods of time.
       20 C.F.R. § 404.1567(b).

                                               -3-
        Case 1:19-cv-00033-HKS Document 13 Filed 07/31/20 Page 4 of 18




VE testified that plaintiff possessed transferable skills of preparing, keeping, sorting and

distributing records and communications, as well as communicating and systemizing

information and data, but that those skills would not afford plaintiff job opportunities at

the light exertional level. Dkt. #8, p.63. The VE testified that plaintiff could use these

transferable skills in sedentary, semi-skilled positions such as sorter, auction clerk or

identification clerk. Dkt. #8, pp.62-64. W hen asked to match the skill level, work field

code and materials, products and subject matters code of plaintiff’s past work

experience at a sedentary level, the VE reiterated the job of identification clerk as a

perfect match of transferable skills from her past relevant work and also provided

options as a credit card control clerk and circulation clerk. Dkt. #8, pp.67-68.



              On December 6, 2017, the ALJ submitted interrogatories to the VE as to

whether an individual such as plaintiff, with a high school education and work

experience as a clerical worker, with the capacity to lift and carry up to ten pounds

frequently and up to twenty pounds occasionally, stand and/or walk for 2-3 hours in a

workday, but only for 30 minutes at any one time, who could occasionally climb stairs,

ramps, ladders, scaffolds, balance, stoop, kneel, crouch and crawl, but required the

freedom to use a cane to ambulate and could not tolerate exposure to temperature

extremes, humidity, dust, fumes, smoke or other pulmonary irritants, could perform any

unskilled occupations with jobs that exist in the national economy. Dkt. #8, pp.280-281.

The VE responded that such an individual could work as an information clerk or office

helper, both of which are unskilled positions with a light exertional level, but noted that

“[t]hese positions would require a sit/stand option.” Dkt. #8, p.281.


                                             -4-
        Case 1:19-cv-00033-HKS Document 13 Filed 07/31/20 Page 5 of 18




              The ALJ rendered a decision that plaintiff was not disabled on March 5,

2018. Dkt. #8, pp.19-29. The Appeals Council denied review on November 27, 2018.

Dkt. #8, p.5. Plaintiff commenced this action seeking review of the Commissioner’s final

decision on January 4, 2019. Dkt. #1.



                             DISCUSSION AND ANALYSIS

              “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012). Substantial evidence is defined as “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue,

569 F.3d 496, 501 (2d Cir. 2009). If the evidence is susceptible to more than one

rational interpretation, the Commissioner’s determination must be upheld. McIntyre v.

Colvin, 758 F.3d 146, 149 (2d Cir. 2014). “W here an administrative decision rests on

adequate findings sustained by evidence having rational probative force, the court

should not substitute its judgment for that of the Commissioner.” Yancey v. Apfel, 145

F.3d 106, 111 (2d Cir. 1998).



              To be disabled under the Social Security Act (“Act”), a claimant must

establish an inability to do any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than

twelve months. 20 C.F.R. § 404.1505(a). The Commissioner must follow a five-step


                                             -5-
        Case 1:19-cv-00033-HKS Document 13 Filed 07/31/20 Page 6 of 18




sequential evaluation to determine whether a claimant is disabled within the meaning of

the Act. 20 C.F.R. § 404.1520(a). At step one, the claim ant must demonstrate that he is

not engaging in substantial gainful activity. 20 C.F.R. § 404.1520(b). At step two, the

claimant must demonstrate that he has a severe impairment or combination of

impairments that limits the claimant’s ability to perform physical or mental work-related

activities. 20 C.F.R. § 404.1520(c). If the impairment meets or medically equals the

criteria of a disabling impairment as set forth in Appendix 1 of Subpart P of Regulation

No. 4 (the “Listings”), and satisfies the durational requirement, the claimant is entitled to

disability benefits. 20 C.F.R. § 404.1520(d). If the impairment does not meet the criteria

of a disabling impairment, the Commissioner considers whether the claimant has

sufficient RFC for the claimant to return to past relevant work. 20 C.F.R. § 404.1520(e)-

(f). If the claimant is unable to return to past relevant work, the burden of proof shifts to

the Commissioner to demonstrate that the claimant could perform other jobs which

exist in significant numbers in the national economy, based on claimant’s age,

education and work experience. 20 C.F.R. § 404.1520(g).



              In the instant case, the ALJ made the following findings with regard to the

five-step sequential evaluation: (1) plaintiff had not engaged in substantial gainful

activity since her amended alleged disability onset date of July 23, 2014; (2) plaintiff’s

bilateral osteoarthritis of both knees and right hip and obesity constitute severe

impairments; (3) plaintiff’s impairments did not meet or equal any listed impairment; (4)

plaintiff retained the RFC to perform light work with the following nonexertional

limitations: plaintiff could lift and carry up to twenty pounds occasionally and ten pounds

frequently, stand and walk for up to three hours in an eight hour day, but for no more

                                             -6-
        Case 1:19-cv-00033-HKS Document 13 Filed 07/31/20 Page 7 of 18




than thirty minutes at one time, occasionally climb stairs, ramps, ropes, ladders and

scaffolds and occasionally balance, stoop, kneel, crouch and crawl, but requires use of

a cane for ambulation and cannot tolerate exposure to temperature extremes, humidity,

dust, fumes, odors, gases or other pulmonary irritants; and (5) plaintiff was capable of

performing work as a sorter, auction clerk and identification clerk, each of which were

semi-skilled sedentary jobs and was also capable of performing work as an information

clerk and office helper, each of which were unskilled light jobs and was not, therefore,

disabled within the meaning of the SSA. Dkt. #8, pp.21-29.



              Residual Functional Capacity

              Plaintiff argues that the ALJ failed to follow the treating physician rule

when she ignored medical opinions from three treating physicians and failed to provide

sufficient justification for affording such opinions less than controlling weight. Dkt. #9-1,

pp.11-23. Plaintiff also argues that the ALJ failed to properly evaluate plaintiff’s

credibility and failed to address plaintiff’s work history. Dkt. #9-1, pp.23-25.



              The Commissioner responds that the ALJ’s RFC is supported by the

opinion of the consultative examiner which is not inconsistent with Dr. Wopperer’s

December, 2014 opinion. Dkt. #10-1, pp.18-21. T he Commissioner argues that Dr.

Wopperer’s February 2016 opinion is inconsistent with his treatment notes and that the

ALJ provided good reasons for affording this opinion, as well as Dr. Collier’s opinion,

little weight. Dkt. #10-1, pp.21-25. The Commissioner argues that the ALJ properly

evaluated plaintiff’s subjective complaints. Dkt. #10-1, pp.25-27.


                                             -7-
        Case 1:19-cv-00033-HKS Document 13 Filed 07/31/20 Page 8 of 18




              Plaintiff replies that the ALJ improperly cherry picked portions of Dr.

Wopperer’s medical opinion which support her finding that plaintiff was not disabled

and failed to properly analyze all of the medical opinions of record. Dkt. #11, pp1 & 3.

Plaintiff further argues that the Commissioner’s proffered reasons for rejecting these

opinions were not set forth in the ALJ’s decision and are not supported by the record.

Dkt. #11, p.5. Plaintiff argues that the ALJ erred in relying upon the opinion of the

consultative examiner without consideration for the record as a whole. Dkt. #11, p.6.



              James Wopperer, M.D., performed plaintiff’s left knee replacement in April

of 2012 and right knee replacement on June 30, 2014. Dkt. #8, p.339. Following her

right knee replacement, plaintiff made excellent post-operative progress and was

granted permission to drive on September 2, 2014. Dkt. #8, pp.303-304. She was

granted permission to return to work on September 30, 2014, but, on October 20, 2014,

Dr. Wopperer reported that

              The patient states that she was willing to come back to work
              with some initial restrictions. Apparently her employer wants
              her to stand and walk and also repeatedly get up out of a
              seated position on a regular basis. She thinks that this is too
              much for her knee replacement which was just performed
              about 4 months ago. At this time, she is not able to return to
              work at her regular job. She would like to look for work
              however this might be somewhat difficult because she has
              had 2 knee replacement procedures on both of her legs.
              Naturally this does restrict her in terms of her ability to work
              on a regular basis.

Dkt. #8, pp.299 & 302. On December 22, 2014, Dr. Wopperer provided plaintiff with a

note to remain off work indefinitely, explaining to her employer that

              her prognosis for return to work is good however given the
              fact that she now has bilateral knee replacements, she has

                                             -8-
        Case 1:19-cv-00033-HKS Document 13 Filed 07/31/20 Page 9 of 18




              been told to avoid standing and walking in excess of 2-3
              hours at a time. She has made excellent progress in her
              rehabilitation and I do not expect any further treatment at
              this time except for routine postoperative checks which
              typically occur every 6-12 months for a couple years
              following surgery.

Dkt. #8, p.322. Dr. Wopperer also advised that “it would be discouraged for her to

perform such activities as kneeling, climbing ladders, carrying heavy objects or pushing

in an aggressive fashion.” Dkt. #8, p.322. Because plaintiff’s job as a documentation

coordinator required walking approximately a mile each day, and loading and unloading

carts which plaintiff pushed to deliver books, files and other items, her employer

terminated her employment on December 23, 2014. Dkt. #8, pp.184 & 202-204.



              Plaintiff underwent an Internal Medicine Evaluation by Donna Miller, D.O.,

on October 30, 2015. Dkt. #8, p.433. Plaintif f advised that she dresses daily, showers

five to seven times a week, cooks three to five times a week, grocery shops, cleans and

washes laundry once a week. Dkt. #8, p.434. She was observed to have a normal gait

was able to rise from a chair without difficulty and get on and off the examination table

without assistance. Dkt. #8, p.435. Following examination and measurement of flexion

and extension of her musculoskeletal system, Dr. Miller opined that plaintiff “has

moderate limitation with heavy lifting, bending, kneeling, and squatting. Dkt. #8, p.436.



              On January 25, 2016, Dr. Wopperer reported that plaintiff complained of

minimal discomfort in either knee and pain only with weather changes and going

outside in extreme cold. Dkt. #8, p.495. Dr. Wopperer opined that plaintiff appeared to

be doing very well following right and left knee replacement surgery. Dkt. #8, p.495.

                                            -9-
       Case 1:19-cv-00033-HKS Document 13 Filed 07/31/20 Page 10 of 18




              Dr. Wopperer completed a Physical Capacities Evaluation in April of

2016 which opined that plaintiff could sit for six or more hours in an eight hour workday

and stand/walk for one hour in an eight hour workday with the ability to alternate sitting

and standing at will throughout the day. Dkt. #8, p.439. Dr. Wopperer further opined

that plaintiff could occasionally lift and carry up to ten pounds. Dkt. #8, p.439.



              On November 17, 2016, Dr. Wopperer noted that x-rays performed earlier

in the year revealed good positioning of the components without any obvious loosening

present. Dkt. #8, p.497.



              On January 12, 2017, Roger Warren Rogers, D.O., noted that plaintiff

ambulates with no notable limp without assistive device. Dkt. #8, p.500. Dr. Rogers

observed that plaintiff had bilateral extension to 0 degrees and flexion to 100 degrees

on the left and 90 degrees on the right. Dkt. #8, p.500. Plaintiff performed multiple

straight leg raises on each side without lag. Dkt. #8, p.500. Manual muscle testing

demonstrated an ability to move through the full range of motion and hold against

strong pressure bilaterally. Dkt. #8, p.500. The Vulgas and Varus stress test revealed

bilateral stability. Dkt. #8, p.500. No notable knee effusion was observed. Dkt. #8,

p.500. Dr. Rogers recommended physical therapy. Dkt. #8, p.501.



              On the same date, January 12, 2017, plaintiff reported to her primary care

physician, James T. Collier, M.D., that she had intermittent lumbar pain and was unable

to sit or stand for more than 30 minutes due to sever arthropathy and pain in the hips

                                            -10-
        Case 1:19-cv-00033-HKS Document 13 Filed 07/31/20 Page 11 of 18




and knees. Dkt. #8, p.459. She reported that she w as unable to walk 200 feet without

stopping. Dkt. #8, p.460.



              On February 15, 2017, plaintiff reported to Dr. Collier that she had

persistent severe pain in the knees and back and was unable to sit or stand for more

than 30 minutes. Dkt. #8, p.461. Upon examination, Dr. Collier observed tenderness in

plaintiff’s bilateral knees and lumbar spine. Dkt. #8, p.461.



              On April 17, 2017, plaintiff advised Dr. Rogers that physical therapy

aggravated her pain. Dkt. #8, p.504. Dr. Rogers observed that plaintiff ambulated with a

mild right sided limp without an assistive device. Dkt. #8, p.503. Plaintiff’s examination

was consistent with that on January 12, 2017. Dkt. #8, p.504. Dr. Rogers referred

plaintiff to an orthopedic total joint reconstruction specialist for consideration of revision

total joint arthoplasty. Dkt. #8, pp.503-504.



              On June 23, 2017, plaintiff was examined by Nicholas Violante, D.O. at

Excelsior Orthopedics for complaints of right knee pain. Dkt. #8, p.540. Dr. Violante

observed full right range of motion with significant laxity in plaintiff’s right knee and

negative Valgus and Varus stress test at both full extension and 30 degree flexion was

negative. Dkt. #8, p.541. Dr. Violante opined that “the poly ’s in her knees are not thick

enough which is causing her the instability and she would benefit from a [sic] up size in

the poly.” Dkt. #8, p.542. On July 28, 2017, Dr. Violante opined that surgical

intervention was not appropriate for her left knee pain. Dkt. #8, p.549. Dr. Violante also

                                             -11-
        Case 1:19-cv-00033-HKS Document 13 Filed 07/31/20 Page 12 of 18




opined that plaintiff’s left knee injury was a work injury and that the resulting temporary

impairment was 50%. Dkt. #8, p.549.



               On September 25, 2017 Dr. Collier observed that plaintiff’s knees were

tender and noted that “[d]ue to her chronic arthritic pains, [plaintif f] currently feels totally

disabled and is not able to sit or stand for more than 30 minutes due to her severe

arthropathy. Dkt. #8, p.469.



               On October 25, 2017, Dr. Collier provided a Medical Source Statement

opining that plaintiff could not walk more than one city block and could only sit for 30

minutes, stand for 10 minutes and sit and stand/walk for less than two hours in an eight

hour day. Dkt. #8, p.534. Dr. Collier further opined that plaintiff could rarely lift more

than 10 pounds and could never twist, stoop, bend, crouch, squat or climb ladders or

stairs. Dkt. #8, p.535. Dr. Collier indicated that plaintiff would need to take a 10 minute

break every 30 minutes during the work day and would always need to keep her legs

elevated above her heart while sitting. Dkt. #8, p.535. Dr. Collier estimated that plaintiff

would be absent from work more than 4 days per month and that her symptoms would

constantly interfere with attention and concentration needed to perf orm even simple

work tasks. Dkt. #8, pp.535-536.



               In reaching her determination as to plaintiff’s RFC, the ALJ afforded some

weight to Dr. Wopperer’s 2014 opinion that plaintiff should not stand or walk for more

than two or three hours at a time because Dr. Wopperer is plaintiff’s treating physician


                                              -12-
        Case 1:19-cv-00033-HKS Document 13 Filed 07/31/20 Page 13 of 18




and his opinion is consistent with the plaintiff’s post-operative course. Dkt. #8, p.25. The

ALJ afforded the 2015 opinion of consultative examiner Dr. Miller great weight because

it was based upon personal examination and was consistent with plaintiff’s treatment

record. Dkt. #8, p.25. The ALJ afforded Dr. Wopperer’s 2016 opinion very little weight

because his treatment notes did not support his opinion that plaintif f could stand/walk

only for one hour or needs to change position throughout the day and specifically noted

that his January treatment note indicated that plaintiff had minimal discomfort in either

knee and only has pain with weather changes and going outside in extreme cold. Dkt.

#8, p.25. The ALJ afforded Dr. Collier’s 2017 opinion little weight because his

suggested limitations were based on plaintiff’s subjective reports and the objective

clinical findings provided no support for such limitations. Dkt. #8, p.25. To the extent

that Dr. Violante’s 50% temporary impairment could be considered an opinion, the ALJ

determined that it should be given little weight because no specific limitations were set

forth. Dkt. #8, p.25. The ALJ also noted plaintiff’s ability to care for herself and her

mother despite her complaints of difficulty with walking, standing, climbing stairs and

lifting. Dkt. #8, p.24.



               An ALJ is not required to adopt wholesale the opinion any one medical

source, but is entitled to weigh all of the evidence available to make an RFC finding that

is consistent with the record as a whole. Matta v. Astrue, 508 Fed. App’x 53, 56 (2d Cir.

2013). Even where the ALJ’s determination does not perfectly correspond with any of

the opinions of medical sources cited in his decision, the ALJ is entitled to weigh all of

the evidence available to make a residual functional capacity finding that is consistent


                                             -13-
       Case 1:19-cv-00033-HKS Document 13 Filed 07/31/20 Page 14 of 18




with the record as a whole. Trepanier v. Comm’r of Soc. Sec., 752 Fed. App’x 75, 79

(2d Cir. 2018). Where the opinion of a treating physician is not consistent with other

substantial evidence in the record, such as the opinions of other medical experts, it

need not be given controlling weight. Halloran v. Branhart, 362 F.3d 28, 32 (2d Cir.

2004). Moreover, where the opinion of a treating physician contains internal

inconsistencies or contradicts the treating physician’s treatment notes, the opinion of

the treating physician is not entitled to controlling weight. Monroe v. Cimm’r of Soc.

Sec., 676 Fed. App’x 5, 7 (2d Cir. 2017). Genuine conflicts in the medical evidence are

for the ALJ to resolve. Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002). However,

an ALJ may not substitute his own lay opinion for those of medical experts. Balsamo v.

Chater, 142 F.3d 75, 81 (2d Cir. 1998). Moreover, a plaintiff is entitled to understand

why the ALJ chose to disregard portions of medical opinions that were beneficial to her

application for benefits. Dioguardi v. Comm’r of Soc. Sec., 445 F. Supp.2d 288, 297

(W.D.N.Y. 2006). While the ALJ is not obligated to explicitly reconcile every conflicting

shred of medical evidence, the ALJ cannot selectively choose evidence in the record to

support her conclusions. Gecevic v. Sec. of Health & Human Servs., 882 F. Supp. 278,

286 (E.D.N.Y. 1995). In the instant case, the Court finds that the ALJ appropriately

weighed the medical opinions of plaintiff’s orthopedists, primary care physician and

consultative examiner, along with the underlying treatment notes and plaintiff’s

subjective complaints and reported activities of daily living to determine plaintiff’s RFC,

which is supported by substantial evidence.




                                            -14-
        Case 1:19-cv-00033-HKS Document 13 Filed 07/31/20 Page 15 of 18




              Adjustment to Other Work

              Plaintiff argues that the VE erred in finding plaintiff possessed

transferrable skills and that the grids dictate a finding of disability for an individual of

plaintiff’s age with minimal skills. Dkt. #9-1, pp.25-30.



              The Commissioner responds that the ALJ properly relied upon the VE’s

assessment of plaintiff’s testimony regarding her work history to determine that she had

transferrable skills. Dkt. #10-1, pp.27-29. In any event, the Commissioner notes that the

VE also identified two unskilled positions which plaintiff could perform with her RFC.

Dkt. #10-1, pp.29-31.



              In the ordinary case, the Commissioner satisfies his burden at Step 5 of

the sequential evaluation by relying upon the applicable medical vocational guidelines,

commonly referred to at the Grid Rules. 20 C.F.R., Part 404, Subpart P, Appendix 2.

For an individual capable of performing the full range of light work who is closely

approaching advanced age with at least a high school education, Rule 202.13 through

202.15 provides for a finding of not disabled regardless of whether plaintiff’s past work

experience provided her with transferable skills, non-transferable skills or no skills.

However, where, as here, plaintiff’s non-exertional limitations significantly diminish the

range of possible work within an individual’s exertional level, testimony from a

vocational expert is required to establish that there are jobs within the national economy

that an individual with plaintiff’s RFC can perform. Bapp v. Bowen, 802 F.2d 601, 605-

606 (2d Cir. 1986). To satisfy his burden, the Commissioner need show only one job


                                              -15-
        Case 1:19-cv-00033-HKS Document 13 Filed 07/31/20 Page 16 of 18




existing in the national economy that plaintiff is capable of performing. Bavaro v. Astrue,

413 Fed. App’x 382, 384 (2d Cir. 2011).



              In response to an interrogatory asking whether an individual with plaintiff’s

RFC could perform any unskilled occupations with jobs that exist in the national

economy, the VE identified information clerk and office helper as unskilled light

exertional occupations. Dkt. #8, p.281. Dkt. #8, p.281. Contrary to the ALJ’s

interpretation of the VE’s interrogatory response, however, the VE did not state that

these jobs could be performed with a sit or stand option (Dkt. #8, p.27), but instead

noted that “[t]hese positions would require a sit/stand option.” Dkt. #8, p.281. Because

the VE did not provide any indication that a significant number of information clerk and

office helper jobs are available with a sit/stand option, the ALJ’s determination that

plaintiff could work in an unskilled job at the light exertional level is not supported by

substantial evidence. See Gallegos v. Colvin, 2014 WL 4635418, at *5 (Sept. 11, 2014)

(“If none of the jobs the VE mentioned actually do have sit/stand options, the

adjudicator may be bound to rule for the claimant at step five.”); See SSR 83-12, 1983

WL 31253 (S.S.A. 1983), at *5-6 (recognizing that unskilled types of jobs are

particularly structured so that a person cannot ordinarily sit or stand at will and that VE

testimony is necessary to clarify the implications of such a restriction on the

occupational base).



              The Grid Rules recognize that individuals approaching advanced age may

be significantly limited in vocational adaptability if they are restricted to sedentary work


                                             -16-
        Case 1:19-cv-00033-HKS Document 13 Filed 07/31/20 Page 17 of 18




such that they will generally be found disabled where they can no longer perform

vocationally relevant past work and have no transferable skills. Grid Rule 201.00(g) &

201.14. Stated another way, to find a person approaching advanced age who is limited

to sedentary work not disabled, the ALJ must find that the individual acquired skills in

his past work that are transferable to other skilled or semi-skilled jobs. Brown v. Colvin,

146 F. Supp.3d 489, 493 (W .D.N.Y. Nov, 20, 2015). SSA Regulations define a skill as

              knowledge of a work activity which requires the exercise of
              significant judgment that goes beyond the carrying out of
              simple job duties and is acquired through performance of an
              occupation which is above the unskilled level (requires more
              than 30 days to learn). It is practical and familiar knowledge
              of the principles and processes of an art, science or trade,
              combined with the ability to apply them in practice in a
              proper and approved manner.

SSR 82-41, 1982 WL 31389, at *2 (S.S.A. Feb. 26, 1979). General abilities and

aptitudes, for example, the ability to learn and apply rules; ability to use reason and

judgment or the ability to think clearly and react quickly, are not skills. Draegert v.

Barnhart, 311 F.3d 468, 475-476 (2d Cir. 2002). On the other hand, ty ping, filing,

tabulating and posting data in record books; preparing invoices and statements; and

operating adding and calculating machines are recognized as clerical skills. Id. at *3.



              In the instant case, the Court finds that the VE’s testimony that plaintiff’s

position as Documentum Coordinator, in which she utilized software to review, track

approval of and maintain standard operating procedures for the facility and maintained

archives of such documents, provided plaintiff with skills such as preparing, keeping,

sorting and distributing records and communications, as well as communicating and

systemizing information and data (Dkt. #8, p.63), sets forth sufficiently specific skills

                                             -17-
        Case 1:19-cv-00033-HKS Document 13 Filed 07/31/20 Page 18 of 18




acquired from plaintiff’s past relevant work to satisfy SSA regulations. See, e.g., Moryl

v. Barnhart, 06-CV-336, 2007 WL 9225067, at *6 (N.D.N.Y. Oct. 16, 2007) (recognizing

data management as a transferable work skill). As the VE testified that the position of

identification clerk matched the skill level, work field code and materials, products,

subject matter, and services (MPSMS), code of plaintiff’s past relevant work (Dkt. #8,

pp.67-68), substantial evidence supports the ALJ’s determination that the skills

acquired in plaintiff’s past relevant work would transfer to the position of identification

clerk. See Brown, 146 F. Supp.3d at 494-495 (W .D.N.Y. 2015) (noting that

transferability of skills is most probable among jobs in which: (1) the same or lesser

degree of skill is required; (2) the same or similar tools and machines are used; and (3)

the same or similar raw materials, products, processes or services are involved).



                                       CONCLUSION

              Based on the foregoing, plaintiff’s motion for judgment on the pleadings

(Dkt. #9), is denied and the Commissioner’s motion for judgment on the pleadings (Dkt.

#0), is granted.



              The Clerk of the Court is directed to close this case.



              SO ORDERED.


DATED:        Buffalo, New York
              July 31, 2020
                                            s/ H. Kenneth Schroeder, Jr.
                                           H. KENNETH SCHROEDER, JR.
                                           United States Magistrate Judge

                                             -18-
